FMI FUNDS Tax Information Schedule Calendar Year 2009 Fund (Symbol) Record Date Ex Date Payable Date QDI % of Dividend QDI % of STCG QDI % of Foreign Non-taxable Dividend % Return of Capital % FMI Common Stock Fund (FMIMX) 10/28/2009 10/29/2009 10/30/2009 97.54% FMI Focus Fund (FMIOX) 10/28/2009 10/29/2009 10/30/2009 96.88% FMI Large Cap Fund (FMIHX) 10/28/2009 10/29/2009 10/30/2009 99.73% FMI Large Cap Fund (FMIHX) 12/29/2009 12/30/2009 12/30/2009 100.00% FMI Provident Trust Strategy Fund (FMIRX) 12/29/2009 12/30/2009 12/30/2009 100.00% QDI Qualifying Dividend Income STCG Short-Term Capital Gains FMI FUNDS
